Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-0246V
UNPUBLISHED

 

SANDRA MARIN, Chief Special Master Corcoran
Petitioner, Filed: March 2, 2021
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION'

On February 12, 2019, Sandra Marin filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seg.* (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA’) as a result of an influenza (“flu”) vaccine administered on
September 6, 2017. Petition at 1; Stipulation, filed at March 2, 2021, {{ 2, 4. Petitioner
further alleges she received the vaccine in the United States, that she experienced the
residual effects of her injury for more than six months, and there has been no prior award
or settlement of a civil action for damages as a result of her alleged condition. Petition at
2-3; Stipulation at J 3-5. “Respondent denies that [Petitioner sustained a SIRVA Table
injury; denies that the flu vaccination caused her alleged shoulder injury, a significant
aggravation of an underlying shoulder condition, or any other injury or condition; and

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
denies that her current condition is a sequelae of a vaccine-related injury. ” Stipulation at

q 6.

Nevertheless, on March 2, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $40,793.56 in the form of a check payable to Petitioner.
Stipulation at ¢ 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.*

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

2 Rg Ae fe og fee 2s 2k is og fe fee oie fe oe of oie ok ig oe oie oe ie oe oo oe

SANDRA MARIN, *
*
Petitioner, * No. 19-246V
* Chief Special Master Corcoran
Vv. *
*
SECRETARY OF HEALTH AND *
HUMAN SERVICES, *
*
Respondent. *

2H ee fe eRe Efe 2 fe fe fe a ee 2 i is i oe ote ie fe de oie oe ak kok ok

STIPULATION
The parties hereby stipulate to the following matters:
1. Petitioner filed a petition for vaccine compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The
petition seeks compensation for injuries allegedly related to petitioner’s receipt of an influenza

(“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.

§ 100.3 (a).
2. Petitioner received a flu immunization on September 6, 2017.
3. The vaccine was administered within the United States.
4. Petitioner alleges that she sustained a shoulder injury related to vaccine

administration (“SIRVA”) within the time-period set forth in the Table. In the alternative, she
alleges that the flu vaccine caused-in-fact a significant aggravation of an underlying shoulder
condition. She further alleges that she has experienced residual effects of her alleged injury for

more than six months.
5. Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
flu vaccination caused her alleged shoulder injury, a significant aggravation of an underlying
shoulder condition, or any other injury or condition; and denies that her current condition is a
sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $40,793.56 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.
§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees, and litigation costs, and past unreimbursable expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, a flu vaccination administered on September 6, 2017, as
alleged by petitioner in a petition for vaccine compensation filed on or about February 12, 2019,

in the United States Court of Federal Claims as petition No. 19-246V.
14. If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that petitioner sustained a SIRVA Table injury; that the
flu vaccination caused her alleged shoulder injury, a significant aggravation of an underlying
condition, or any other injury or condition; or that her current condition is a sequelae of a
vaccine-related injury.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

SANDRA MARIN
Ne i]

ATTORNEY OF RECORD FOR
PETITIONER:

uly

LEAH DURANT

Law Offices of Leah Durant
1717 K. Street NW, Suite 900
Washington, DC 20006

(202) 755-9200
Idurant@durantllc.com

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

 

COLT Dale Wuashler, PN Sc, pr
TAMARA OVERBY
Acting Director
Division of Injury Compensation Programs
Healthcare Systems Bureau
U.S. Department of Health
5600 Fishers Lane
Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

Dated: oeloz/zoz \

We lora Aaa. (Seofery
lou WeSiyunr ve

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

ttn Meo. IVY —

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

20s AN

 

DEBRA A. FILTEAU BEGLEY
Senior Trial Attomey

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-4181
Debra_Begley@usdoj.gov